Exhibit 10.9

 

MAUI LAND & PINEAPPLE COMPANY, INC.

2006 EQUITY AND INCENTIVE AWARD PLAN

STOCK OPTION GRANT NOTICE

 

Maui Land & Pineapple Company, Inc., a Hawaii corporation (the “Company”),
pursuant to its 2006 Equity and Incentive Award Plan (the “Plan”), hereby grants
to the holder listed below (“Participant”), an option to purchase the number of
shares of the Company’s common stock, no par value (“Stock”), set forth below
(the “Option”). This Option is subject to all of the terms and conditions set
forth herein and in the Stock Option Agreement attached hereto as Exhibit A (the
“Stock Option Agreement”) and the Plan, which are incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Grant Notice.

 

Participant:

 

 

 

 

 

Grant Date:

 

 

 

 

 

Exercise Price per Share:

 

$

 

 

 

Total Exercise Price:

 

$

 

 

 

Total Number of Shares Subject to the Option:

 

 

 

 

 

Expiration Date:

 

 

 

 

 

Type of Option:

 

o  Incentive Stock Option

o  Non-Qualified Stock Option

 

 

 

 

Vesting Schedule:

 

Subject to the terms and conditions of the Plan, this Grant Notice and the Stock
Option Agreement, this Option shall vest and become exercisable as to:

 

 

 

 

 

 

(i)

20% of the total number of shares of Stock subject to the Option on
                                       , 2007,

 

 

 

(ii)

20% of the total number of shares of Stock subject to the Option on
                                       , 2008,

 

 

 

(iii)

20% of the total number of shares of Stock subject to the Option on
                                       , 2009,

 

 

 

(iv)

20% of the total number of shares of Stock subject to the Option on
                                       , 2010 and

 

 

 

(v)

20% of the total number of shares of Stock subject to the Option on
                                       , 2011.

 

 

 

 

 

 

 

In no event, however, shall this Option vest and become exercisable for any
additional shares of Stock following Participant’s Termination of Employment,
Termination of Consultancy, or Termination of Directorship, as applicable.

 

Remainder of page intentionally left blank.

 

--------------------------------------------------------------------------------


 

By his or her signature, Participant agrees to be bound by the terms and
conditions of the Plan, the Stock Option Agreement and this Grant Notice.
Participant has reviewed the Stock Option Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Stock Option Agreement and the Plan. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under or
relating to the Plan, this Grant Notice or the Stock Option Agreement.

 

MAUI LAND & PINEAPPLE COMPANY, INC.:

 

PARTICIPANT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

Print Name:

 

 

 

Print Name:

 

 

Title:

 

 

 

 

 

 

Address:

 

P.O. Box 187

 

Address:

 

 

 

 

Kahului, Maui, Hawaii 96733

 

 

 

 

 

Attachments:                        Stock Option Agreement (Exhibit A)

Form of Exercise Notice (Exhibit B)

Maui Land & Pineapple Company, Inc. 2006 Equity and Incentive Award Plan
(Exhibit C)

Maui Land & Pineapple Company, Inc. 2006 Equity and Incentive Award Plan
Prospectus (Exhibit D)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO STOCK OPTION GRANT NOTICE

 

STOCK OPTION AGREEMENT

 

Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, Maui Land & Pineapple
Company, Inc., a Hawaii corporation (the “Company”), has granted to Participant
an option under the Company’s 2006 Equity and Incentive Award Plan (the “Plan”)
to purchase the number of shares of the Company’s common stock, no par value
(“Stock”), indicated in the Grant Notice.

 

ARTICLE I

GENERAL

 

1.1           DEFINED TERMS. WHEREVER THE FOLLOWING TERMS ARE USED IN THIS
AGREEMENT THEY SHALL HAVE THE MEANINGS SPECIFIED BELOW, UNLESS THE CONTEXT
CLEARLY INDICATES OTHERWISE. CAPITALIZED TERMS NOT SPECIFICALLY DEFINED HEREIN
SHALL HAVE THE MEANINGS SPECIFIED IN THE GRANT NOTICE OR, IF NOT DEFINED
THEREIN, THE PLAN.

 

“Cause” shall mean (i) the commission of any act of fraud, embezzlement or
dishonesty by Participant that adversely affects the Company or any Subsidiary,
(ii) any unauthorized use or disclosure by Participant of confidential
information or trade secrets of the Company or any Subsidiary that adversely
affects the Company or any Subsidiary, (iii) any willful and continued failure
by Participant to substantially perform his or her duties with the Company or
any Subsidiary (other than any such failure resulting from Participant’s
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Participant by the Board, which demand
specifically identifies the manner in which the Board believes that Participant
has not substantially performed such duties, or (iv) any willful and continued
failure by Participant to substantially follow and comply with the specific and
lawful directives of the Board, as reasonably determined by the Board (other
than any such failure resulting from Participant’s incapacity due to physical or
mental illness), after a written demand for substantial performance is delivered
to Participant by the Board, which demand specifically identifies the manner in
which the Board believes that Participant has not substantially performed such
directives. The foregoing definition shall not in any way preclude or restrict
the right of the Company (or any Subsidiary) to discharge or dismiss Participant
or any other person in the service of the Company (or any Subsidiary) for any
other acts or omissions, but such other acts or omissions shall not be deemed,
for purposes of this Agreement, to constitute grounds for termination for Cause.

 

1.2           INCORPORATION OF TERMS OF PLAN. THE OPTION IS SUBJECT TO THE TERMS
AND CONDITIONS OF THE PLAN WHICH ARE INCORPORATED HEREIN BY REFERENCE.

 

ARTICLE II

GRANT OF OPTION

 

2.1           GRANT OF OPTION. IN CONSIDERATION OF PARTICIPANT’S PAST AND/OR
CONTINUED EMPLOYMENT WITH OR SERVICE TO THE COMPANY OR A PARENT OR SUBSIDIARY
AND FOR OTHER GOOD AND VALUABLE CONSIDERATION, EFFECTIVE AS OF THE GRANT DATE
SET FORTH IN THE GRANT NOTICE (THE “GRANT DATE”), THE COMPANY IRREVOCABLY GRANTS
TO PARTICIPANT THE OPTION TO PURCHASE ANY PART OR ALL OF AN AGGREGATE OF THE
NUMBER OF SHARES OF STOCK SET FORTH IN THE GRANT NOTICE, UPON THE TERMS AND
CONDITIONS SET FORTH IN THE PLAN AND THIS

 

--------------------------------------------------------------------------------


 

AGREEMENT. UNLESS DESIGNATED AS A NON-QUALIFIED STOCK OPTION IN THE GRANT
NOTICE, THE OPTION SHALL BE AN INCENTIVE STOCK OPTION TO THE MAXIMUM EXTENT
PERMITTED BY LAW.

 

2.2           EXERCISE PRICE. THE EXERCISE PRICE OF THE SHARES OF STOCK SUBJECT
TO THE OPTION SHALL BE AS SET FORTH IN THE GRANT NOTICE, WITHOUT COMMISSION OR
OTHER CHARGE; PROVIDED, HOWEVER, THAT THE EXERCISE PRICE PER SHARE OF STOCK
SUBJECT TO THE OPTION SHALL NOT BE LESS THAN 100% OF THE FAIR MARKET VALUE OF A
SHARE OF STOCK ON THE GRANT DATE. NOTWITHSTANDING THE FOREGOING, IF THIS OPTION
IS DESIGNATED AS AN INCENTIVE STOCK OPTION AND PARTICIPANT OWNS (WITHIN THE
MEANING OF SECTION 424(D) OF THE CODE) MORE THAN 10% OF THE TOTAL COMBINED
VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY “SUBSIDIARY
CORPORATION” OF THE COMPANY OR ANY “PARENT CORPORATION” OF THE COMPANY (EACH
WITHIN THE MEANING OF SECTION 424 OF THE CODE), THE EXERCISE PRICE PER SHARE OF
STOCK SUBJECT TO THE OPTION SHALL NOT BE LESS THAN 110% OF THE FAIR MARKET VALUE
OF A SHARE OF STOCK ON THE GRANT DATE.

 

2.3           CONSIDERATION TO THE COMPANY; NO EMPLOYMENT RIGHTS. IN
CONSIDERATION OF THE GRANT OF THE OPTION BY THE COMPANY, PARTICIPANT AGREES TO
RENDER FAITHFUL AND EFFICIENT SERVICES TO THE COMPANY OR ANY PARENT OR
SUBSIDIARY. NOTHING IN THE PLAN OR THIS AGREEMENT SHALL CONFER UPON PARTICIPANT
ANY RIGHT TO CONTINUE IN THE EMPLOY OR SERVICE OF THE COMPANY OR ANY PARENT OR
SUBSIDIARY OR SHALL INTERFERE WITH OR RESTRICT IN ANY WAY THE RIGHTS OF THE
COMPANY AND ITS PARENTS AND SUBSIDIARIES, WHICH RIGHTS ARE HEREBY EXPRESSLY
RESERVED, TO DISCHARGE OR TERMINATE THE SERVICES OF PARTICIPANT AT ANY TIME FOR
ANY REASON WHATSOEVER, WITH OR WITHOUT CAUSE, EXCEPT TO THE EXTENT EXPRESSLY
PROVIDED OTHERWISE IN A WRITTEN AGREEMENT BETWEEN THE COMPANY, A PARENT OR A
SUBSIDIARY AND PARTICIPANT.

 

ARTICLE III

PERIOD OF EXERCISABILITY

 

3.1           COMMENCEMENT OF EXERCISABILITY.

 

(a)           Subject to Sections 3.2, 3.3, and 5.8, the Option shall become
vested and exercisable in such amounts and at such times as are set forth in the
Grant Notice.

 

(b)           No portion of the Option which has not become vested and
exercisable at the date of Participant’s Termination of Employment, Termination
of Directorship or Termination of Consultancy shall thereafter become vested and
exercisable, except as may be otherwise provided by the Administrator or as set
forth in a written agreement between the Company and Participant.

 

3.2           DURATION OF EXERCISABILITY. THE INSTALLMENTS PROVIDED FOR IN THE
VESTING SCHEDULE SET FORTH IN THE GRANT NOTICE ARE CUMULATIVE. EACH SUCH
INSTALLMENT WHICH BECOMES VESTED AND EXERCISABLE PURSUANT TO THE VESTING
SCHEDULE SET FORTH IN THE GRANT NOTICE SHALL REMAIN VESTED AND EXERCISABLE UNTIL
IT BECOMES UNEXERCISABLE UNDER SECTION 3.3.

 

3.3           EXPIRATION OF OPTION. THE OPTION MAY NOT BE EXERCISED TO ANY
EXTENT BY ANYONE AFTER THE FIRST TO OCCUR OF THE FOLLOWING EVENTS:

 

(a)                                  The expiration of ten years from the Grant
Date;

 

(b)           If this Option is designated as an Incentive Stock Option and
Participant owned (within the meaning of Section 424(d) of the Code), at the
time the Option was granted, more than 10% of the total combined voting power of
all classes of stock of the Company or any “subsidiary corporation” of the
Company or any “parent corporation” of the Company (each within the meaning of
Section 424 of the Code), the expiration of five years from the Grant Date;

 

A-2

--------------------------------------------------------------------------------


 

(c)           The expiration of six months following the date of Participant’s
Termination of Employment, Termination of Directorship or Termination of
Consultancy, unless such termination occurs by reason of Participant’s death or
Disability or Participant’s discharge for Cause;

 

(d)           The expiration of twelve months following the date of
Participant’s Termination of Employment, Termination of Directorship or
Termination of Consultancy by reason of Participant’s death or Disability; or

 

(e)           The date of Participant’s Termination of Employment, Termination
of Directorship or Termination of Consultancy by the Company or any Parent or
Subsidiary by reason of Participant’s discharge for Cause.

 

Participant acknowledges that an Incentive Stock Option exercised more than
three months after Participant’s Termination of Employment, other than by reason
of death or Disability, will be taxed as a Non-Qualified Stock Option.

 

3.4           Special Tax Consequences. Participant acknowledges that, to the
extent that the aggregate Fair Market Value (determined as of the time the
Option is granted) of all shares of Stock with respect to which Incentive Stock
Options, including the Option, are exercisable for the first time by Participant
in any calendar year exceeds $100,000, the Option and such other options shall
be Non-Qualified Stock Options to the extent necessary to comply with the
limitations imposed by Section 422(d) of the Code. Participant further
acknowledges that the rule set forth in the preceding sentence shall be applied
by taking the Option and other “incentive stock options” into account in the
order in which they were granted, as determined under Section 422(d) of the Code
and the Treasury Regulations thereunder.

 

ARTICLE IV

EXERCISE OF OPTION

 

4.1           PERSON ELIGIBLE TO EXERCISE. EXCEPT AS PROVIDED IN SECTION 5.2,
DURING THE LIFETIME OF PARTICIPANT, ONLY PARTICIPANT MAY EXERCISE THE OPTION OR
ANY PORTION THEREOF. AFTER THE DEATH OF PARTICIPANT, ANY EXERCISABLE PORTION OF
THE OPTION MAY, PRIOR TO THE TIME WHEN THE OPTION BECOMES UNEXERCISABLE UNDER
SECTION 3.3, BE EXERCISED BY PARTICIPANT’S PERSONAL REPRESENTATIVE OR BY ANY
PERSON EMPOWERED TO DO SO UNDER THE DECEASED PARTICIPANT’S WILL OR UNDER THE
THEN APPLICABLE LAWS OF DESCENT AND DISTRIBUTION.

 

4.2           PARTIAL EXERCISE. ANY EXERCISABLE PORTION OF THE OPTION OR THE
ENTIRE OPTION, IF THEN WHOLLY EXERCISABLE, MAY BE EXERCISED IN WHOLE OR IN PART
AT ANY TIME PRIOR TO THE TIME WHEN THE OPTION OR PORTION THEREOF BECOMES
UNEXERCISABLE UNDER SECTION 3.3.

 

4.3           MANNER OF EXERCISE. THE OPTION, OR ANY EXERCISABLE PORTION
THEREOF, MAY BE EXERCISED SOLELY BY DELIVERY TO THE SECRETARY OF THE COMPANY OR
THE SECRETARY’S OFFICE OF ALL OF THE FOLLOWING PRIOR TO THE TIME WHEN THE OPTION
OR SUCH PORTION THEREOF BECOMES UNEXERCISABLE UNDER SECTION 3.3:

 

(a)           An Exercise Notice in writing signed by Participant or any other
person then entitled to exercise the Option or portion thereof, stating that the
Option or portion thereof is thereby exercised, such notice complying with all
applicable rules established by the Administrator. Such notice shall be
substantially in the form attached as Exhibit B to the Grant Notice (or such
other form as is prescribed by the Administrator);

 

A-3

--------------------------------------------------------------------------------


 

(b)           The receipt by the Company of full payment for the shares with
respect to which the Option or portion thereof is exercised, including payment
of any applicable withholding tax, which may be in one or more of the forms of
consideration permitted under Section 4.4;

 

(c)           A bona fide written representation and agreement, in such form as
is prescribed by the Administrator, signed by Participant or the other person
then entitled to exercise such Option or portion thereof, stating that the
shares of Stock are being acquired for Participant’s own account, for investment
and without any present intention of distributing or reselling said shares or
any of them except as may be permitted under the Securities Act and then
applicable rules and regulations thereunder and any other applicable law, and
that Participant or other person then entitled to exercise such Option or
portion thereof will indemnify the Company against and hold it free and harmless
from any loss, damage, expense or liability resulting to the Company if any sale
or distribution of the shares by such person is contrary to the representation
and agreement referred to above. The Administrator may, in its absolute
discretion, take whatever additional actions it deems appropriate to ensure the
observance and performance of such representation and agreement and to effect
compliance with the Securities Act and any other federal or state securities
laws or regulations and any other applicable law. Without limiting the
generality of the foregoing, the Administrator may require an opinion of counsel
acceptable to it to the effect that any subsequent transfer of shares acquired
on an Option exercise does not violate the Securities Act, and may issue
stop-transfer orders covering such shares. Share certificates evidencing Stock
issued on exercise of the Option shall bear an appropriate legend referring to
the provisions of this subsection (c) and the agreements herein. The written
representation and agreement referred to in the first sentence of this
subsection (c) shall, however, not be required if the shares to be issued
pursuant to such exercise have been registered under the Securities Act, and
such registration is then effective in respect of such shares; and

 

(d)           In the event the Option or portion thereof shall be exercised
pursuant to Section 4.1 by any person or persons other than Participant,
appropriate proof of the right of such person or persons to exercise the Option.

 

4.4           METHOD OF PAYMENT. PAYMENT OF THE EXERCISE PRICE SHALL BE BY ANY
OF THE FOLLOWING, OR A COMBINATION THEREOF, AT THE ELECTION OF THE PARTICIPANT:

 

(a)           cash;

 

(b)           check;

 

(c)           to the extent permitted under applicable laws, delivery of a
notice that the Participant has placed a market sell order with a broker with
respect to shares of Stock then issuable upon exercise of the Option, and that
the broker has been directed to pay a sufficient portion of the net proceeds of
the sale to the Company in satisfaction of the aggregate exercise price;
provided, that payment of such proceeds is then made to the Company upon
settlement of such sale;

 

(d)           with the consent of the Administrator, through the delivery of
shares of Stock which have been owned by the Participant for at least six (6)
months, duly endorsed for transfer to the Company with a Fair Market Value on
the date of exercise equal to the aggregate exercise price of the Option or
exercised portion thereof; or

 

(e)           any combination of the consideration provided in the foregoing.

 

4.5           CONDITIONS TO ISSUANCE OF STOCK CERTIFICATES. THE SHARES OF STOCK
DELIVERABLE UPON THE EXERCISE OF THE OPTION, OR ANY PORTION THEREOF, MAY BE
EITHER PREVIOUSLY AUTHORIZED BUT UNISSUED SHARES OR

 

A-4

--------------------------------------------------------------------------------


 

ISSUED SHARES WHICH HAVE THEN BEEN REACQUIRED BY THE COMPANY. SUCH SHARES SHALL
BE FULLY PAID AND NONASSESSABLE. THE COMPANY SHALL NOT BE REQUIRED TO ISSUE OR
DELIVER ANY SHARES OF STOCK PURCHASED UPON THE EXERCISE OF THE OPTION OR PORTION
THEREOF PRIOR TO FULFILLMENT OF ALL OF THE FOLLOWING CONDITIONS:

 

(a)           The admission of such shares to listing on all stock exchanges on
which such Stock is then listed;

 

(b)           The completion of any registration or other qualification of such
shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable;

 

(c)           The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;

 

(d)           The receipt by the Company of full payment for such shares,
including payment of any applicable withholding tax, which may be in one or more
of the forms of consideration permitted under Section 4.4; and

 

(e)           The lapse of such reasonable period of time following the exercise
of the Option as the Administrator may from time to time establish for reasons
of administrative convenience.

 

4.6           RIGHTS AS STOCKHOLDER. THE HOLDER OF THE OPTION SHALL NOT BE, NOR
HAVE ANY OF THE RIGHTS OR PRIVILEGES OF, A STOCKHOLDER OF THE COMPANY IN RESPECT
OF ANY SHARES PURCHASABLE UPON THE EXERCISE OF ANY PART OF THE OPTION UNLESS AND
UNTIL SUCH SHARES SHALL HAVE BEEN ISSUED BY THE COMPANY TO SUCH HOLDER (AS
EVIDENCED BY THE APPROPRIATE ENTRY ON THE BOOKS OF THE COMPANY OR OF A DULY
AUTHORIZED TRANSFER AGENT OF THE COMPANY). NO ADJUSTMENT WILL BE MADE FOR A
DIVIDEND OR OTHER RIGHT FOR WHICH THE RECORD DATE IS PRIOR TO THE DATE THE
SHARES ARE ISSUED, EXCEPT AS PROVIDED IN SECTION 11.3 OF THE PLAN.

 

ARTICLE V

OTHER PROVISIONS

 

5.1           ADMINISTRATION. THE ADMINISTRATOR SHALL HAVE THE POWER TO
INTERPRET THE PLAN AND THIS AGREEMENT AND TO ADOPT SUCH RULES FOR THE
ADMINISTRATION, INTERPRETATION AND APPLICATION OF THE PLAN AS ARE CONSISTENT
THEREWITH AND TO INTERPRET, AMEND OR REVOKE ANY SUCH RULES. ALL ACTIONS TAKEN
AND ALL INTERPRETATIONS AND DETERMINATIONS MADE BY THE ADMINISTRATOR IN GOOD
FAITH SHALL BE BINDING, CONCLUSIVE AND FINAL UPON PARTICIPANT, THE COMPANY AND
ALL OTHER INTERESTED PERSONS. NO MEMBER OF THE ADMINISTRATOR SHALL BE PERSONALLY
LIABLE FOR ANY ACTION, DETERMINATION OR INTERPRETATION MADE IN GOOD FAITH WITH
RESPECT TO THE PLAN, THIS AGREEMENT OR THE OPTION. IN ITS ABSOLUTE DISCRETION,
THE BOARD MAY AT ANY TIME AND FROM TIME TO TIME EXERCISE ANY AND ALL RIGHTS AND
DUTIES OF THE ADMINISTRATOR UNDER THE PLAN AND THIS AGREEMENT.

 

5.2           OPTION NOT TRANSFERABLE.

 

(a)           Subject to Section 5.2(b), the Option may not be sold, pledged,
assigned or transferred in any manner other than by will or the laws of descent
and distribution. Neither the Option nor any interest or right therein shall be
liable for the debts, contracts or engagements of Participant or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by

 

A-5

--------------------------------------------------------------------------------


 

operation of law by judgment, levy, attachment, garnishment or any other legal
or equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect, except to the extent that such
disposition is permitted by the preceding sentence.

 

(b)           Notwithstanding any other provision in this Agreement, with the
consent of the Administrator and to the extent the Option is not intended to
qualify as an Incentive Stock Option, the Option may be transferred to one or
more Permitted Transferees, subject to the terms and conditions set forth in
Section 11.1(b) of the Plan.

 

(c)           Unless transferred to a Permitted Transferee in accordance with
Section 5.2(b), during the lifetime of Participant, only Participant may
exercise the Option or any portion thereof. Subject to such conditions and
procedures as the Administrator may require, a Permitted Transferee may exercise
the Option or any portion thereof during Participant’s lifetime. After the death
of Participant, any exercisable portion of the Option may, prior to the time
when the Option becomes unexercisable under Section 3.3, be exercised by
Participant’s personal representative or by any person empowered to do so under
the deceased Participant’s will or under the then applicable laws of descent and
distribution.

 

5.3           RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS.

 

(a)           The share certificate or certificates evidencing the shares of
Stock purchased hereunder shall be endorsed with any legends that may be
required by state or federal securities laws.

 

(b)           Participant agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.

 

(c)           The Company shall not be required: (i) to transfer on its books
any shares of Stock that have been sold or otherwise transferred in violation of
any of the provisions of this Agreement, or (ii) to treat as owner of such
shares of Stock or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such shares shall have been so transferred.

 

5.4           SHARES TO BE RESERVED. THE COMPANY SHALL AT ALL TIMES DURING THE
TERM OF THE OPTION RESERVE AND KEEP AVAILABLE SUCH NUMBER OF SHARES OF STOCK AS
WILL BE SUFFICIENT TO SATISFY THE REQUIREMENTS OF THIS AGREEMENT.

 

5.5           NOTICES. ANY NOTICE TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT
TO THE COMPANY SHALL BE ADDRESSED TO THE COMPANY IN CARE OF THE SECRETARY OF THE
COMPANY AT THE ADDRESS GIVEN BENEATH THE SIGNATURE OF THE COMPANY’S AUTHORIZED
OFFICER ON THE GRANT NOTICE, AND ANY NOTICE TO BE GIVEN TO PARTICIPANT SHALL BE
ADDRESSED TO PARTICIPANT AT THE ADDRESS GIVEN BENEATH PARTICIPANT’S SIGNATURE ON
THE GRANT NOTICE. BY A NOTICE GIVEN PURSUANT TO THIS SECTION 5.5, EITHER PARTY
MAY THEREAFTER DESIGNATE A DIFFERENT ADDRESS FOR NOTICES TO BE GIVEN TO THAT
PARTY. ANY NOTICE WHICH IS REQUIRED TO BE GIVEN TO PARTICIPANT SHALL, IF
PARTICIPANT IS THEN DECEASED, BE GIVEN TO THE PERSON ENTITLED TO EXERCISE HIS OR
HER OPTION PURSUANT TO SECTION 4.1 BY WRITTEN NOTICE UNDER THIS SECTION 5.5. ANY
NOTICE SHALL BE DEEMED DULY GIVEN WHEN SENT VIA EMAIL OR WHEN SENT BY CERTIFIED
MAIL (RETURN RECEIPT REQUESTED) AND DEPOSITED (WITH POSTAGE PREPAID) IN A POST
OFFICE OR BRANCH POST OFFICE REGULARLY MAINTAINED BY THE UNITED STATES POSTAL
SERVICE.

 

5.6           TITLES. TITLES ARE PROVIDED HEREIN FOR CONVENIENCE ONLY AND ARE
NOT TO SERVE AS A BASIS FOR INTERPRETATION OR CONSTRUCTION OF THIS AGREEMENT.

 

A-6

--------------------------------------------------------------------------------


 

5.7           GOVERNING LAW; SEVERABILITY. THIS AGREEMENT SHALL BE ADMINISTERED,
INTERPRETED AND ENFORCED UNDER THE LAWS OF THE STATE OF HAWAII, WITHOUT REGARD
TO THE CONFLICTS OF LAW PRINCIPLES THEREOF. SHOULD ANY PROVISION OF THIS
AGREEMENT BE DETERMINED BY A COURT OF LAW TO BE ILLEGAL OR UNENFORCEABLE, THE
OTHER PROVISIONS SHALL NEVERTHELESS REMAIN EFFECTIVE AND SHALL REMAIN
ENFORCEABLE.

 

5.8           CONFORMITY TO SECURITIES LAWS. PARTICIPANT ACKNOWLEDGES THAT THE
PLAN IS INTENDED TO CONFORM TO THE EXTENT NECESSARY WITH ALL PROVISIONS OF THE
SECURITIES ACT AND THE EXCHANGE ACT AND ANY AND ALL REGULATIONS AND RULES
PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION THEREUNDER, AND STATE
SECURITIES LAWS AND REGULATIONS. NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE PLAN SHALL BE ADMINISTERED, AND THE OPTION IS GRANTED AND MAY BE
EXERCISED, ONLY IN SUCH A MANNER AS TO CONFORM TO SUCH LAWS, RULES AND
REGULATIONS. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PLAN AND THIS
AGREEMENT SHALL BE DEEMED AMENDED TO THE EXTENT NECESSARY TO CONFORM TO SUCH
LAWS, RULES AND REGULATIONS.

 

5.9           AMENDMENTS. THIS AGREEMENT MAY NOT BE MODIFIED, AMENDED OR
TERMINATED EXCEPT BY AN INSTRUMENT IN WRITING, SIGNED BY PARTICIPANT OR SUCH
OTHER PERSON AS MAY BE PERMITTED TO EXERCISE THE OPTION PURSUANT TO SECTION 4.1
AND BY A DULY AUTHORIZED REPRESENTATIVE OF THE COMPANY.

 

5.10         SUCCESSORS AND ASSIGNS. THE COMPANY MAY ASSIGN ANY OF ITS RIGHTS
UNDER THIS AGREEMENT TO SINGLE OR MULTIPLE ASSIGNEES, AND THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF THE SUCCESSORS AND ASSIGNS OF THE COMPANY. SUBJECT TO
THE RESTRICTIONS ON TRANSFER HEREIN SET FORTH IN SECTION 5.2, THIS AGREEMENT
SHALL BE BINDING UPON PARTICIPANT AND HIS OR HER HEIRS, EXECUTORS,
ADMINISTRATORS, SUCCESSORS AND ASSIGNS.

 

5.13         Notification of Disposition. If this Option is designated as an
Incentive Stock Option, Participant shall give prompt notice to the Company of
any disposition or other transfer of any shares of Stock acquired under this
Agreement if such disposition or transfer is made (a) within two years from the
Grant Date with respect to such shares or (b) within one year after the transfer
of such shares to him. Such notice shall specify the date of such disposition or
other transfer and the amount realized, in cash, other property, assumption of
indebtedness or other consideration, by Participant in such disposition or other
transfer.

 

5.14         LIMITATIONS APPLICABLE TO SECTION 16 PERSONS. NOTWITHSTANDING ANY
OTHER PROVISION OF THE PLAN OR THIS AGREEMENT, IF PARTICIPANT IS SUBJECT TO
SECTION 16 OF THE EXCHANGE ACT, THE PLAN, THE OPTION AND THIS AGREEMENT SHALL BE
SUBJECT TO ANY ADDITIONAL LIMITATIONS SET FORTH IN ANY APPLICABLE EXEMPTIVE RULE
UNDER SECTION 16 OF THE EXCHANGE ACT (INCLUDING ANY AMENDMENT TO RULE 16B-3 OF
THE EXCHANGE ACT) THAT ARE REQUIREMENTS FOR THE APPLICATION OF SUCH EXEMPTIVE
RULE. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THIS AGREEMENT SHALL BE DEEMED
AMENDED TO THE EXTENT NECESSARY TO CONFORM TO SUCH APPLICABLE EXEMPTIVE RULE.

 

5.15         Entire Agreement. The Plan and this Agreement (including all
Exhibits hereto) constitute the entire agreement of the parties and supersede in
their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof.

 

A-7

--------------------------------------------------------------------------------